DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 8/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant makes no amendments to the claims.

Response to Arguments
Applicant presents arguments regarding claims 1, 8, and 15.  All arguments have been fully considered.
Applicant asserts that “Examiner contends that Grigg discloses the feature of ‘receiving, from a user device, a request for access to a service that requires valid user credentials’ and ‘determining, based on the received request, which aspect of a user credential from one of the plurality of user credentials stored in the electronic wallet application that is to be satisfied to grant access to the requested service, wherein the aspect of the user credential is a portion of the user credential that is stored in the electronic wallet application.’" (Resp. 8).  The Examiner responds:  Applicant’s assertion is incorrect.  The previous Office action maps the identified prior art references to the claims.  However, in applying the Grigg reference to the claim language, Examiner applies the Grigg reference to only portions of the limitations identified by Applicant.  Specifically, the elements encased in brackets “[ ]” indicate subject matter not reading on the particular cited reference.  In order to map all of the limitations of the claim, the Examiner addresses the missing limitations in subsequent sections, including context to these elements in order to make clear that the obviousness combination is not being presented in an ad hoc manner.
Applicant specifically contends that the Grigg references fails to disclose “receiving, from a user device, a request for access to a service that requires valid user credentials” (Resp. 9).  Examiner responds: Applicant provides no reasons why the indicated disclosure cited by the Examiner fails to adequately cover the subject matter at issue.  Applicant simply states that “Grigg makes no mention” of the cited claim language.  As explained in the previous Office action, “the authentication requirements module 318 is configured to receive a request 320 from a mobile communications device for a user to perform a function, such as access a network-based service 334 that requires user authentication 322” (Grigg ¶ 0087).  Here, Grigg discloses receiving a request from a mobile communications device for access, which requires user authentication.  Applicant’s arguments is unpersuasive.
Next Applicant contends that the Grigg reference fails to disclose “determining, based on the received request, which aspect of a user credential from one of the plurality of user credentials … that is to be satisfied to grant access to the requested service” (Resp. 9).  Applicant further asserts that “Grigg is concerned with determining a level of authentication, not which aspect of a user credential from user credentials that is to be satisfied to grant access to a requested service.” (Resp. 9).  Examiner responds: As discussed above the Grigg reference is not relied upon to teach the entire concept of the quoted limitation.  Accordingly, “determining, based on the received request, which aspect of a user credential” and “that is to be satisfied to grant access to the requested service” are taught by Grigg such that “in response to receiving the request, the module determines an attribute related to the function requiring access, including the type of service being accessed or type of transaction being conducted 346, the time of the access request or transaction 350 or the amount of the transaction 352. (Grigg ¶¶ 0088–0089).  Because the type or level of access determines what is required, certain aspects (or attributes) of the user credentials are therefore determined in order to provide appropriate access.  This determination is based upon the request because the request comes from a particular user-requested function.  Upon determining the attributes related to the function 326, the module determines where along an authentication continuum 328 to determine the authentication requires/credentials 332 required for user to perform the function requested” (Grigg ¶ 0090).  The only missing element in the quoted limitation is user credential from one of the plurality of user credentials stored in the electronic wallet application, which is taught by the secondary reference Brudnicki such that “portable communication device contains an electronic wallet application used to store a plurality of credentials” (Brudnicki ¶¶ 0040–0041).  Applicant’s arguments are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 8–9 ,15–16 rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US 2015/0227727 A1, published Aug. 13, 2015) in view of Brudnicki (2012/0123935 A1, published May 17, 2012) in view of Fitch (US 2015/0365394 A1, published Dec. 17, 2015).
Regarding claims 1, 8 and 15, Grigg discloses: a method for authenticating user credentials, the method comprising: receiving, from a user device, a request for access to a service that requires valid user credentials (the authentication requirements module 318 is configured to receive a request 320 from a mobile communications device for a user to perform a function, such as access a network-based service 334 that requires user authentication 322. Grigg ¶ 0087.), determining, based on the received request, which aspect of a user credential [from one of the plurality of user credentials stored in the electronic wallet application] that is to be satisfied to grant access to the requested service (in response to receiving the request, the module determines an attribute related to the function requiring access, including the type of service being accessed or type of transaction being conducted 346, the time of the access request or transaction 350 or the amount of the transaction 352. Grigg ¶¶ 0088–0089. Upon determining the attributes related to the function 326, the module determines where along an authentication continuum 328 to determine the authentication requires/credentials 332 required for user to perform the function requested. Grigg ¶ 0090.), wherein the aspect of the user credential is a portion of the user credential [that is stored in the electronic wallet application] (each level of authentication is predetermined based on different authentication requirement criteria including a partial authentication level. Grigg ¶ 0092. The partial authentication requirements/credentials amounts to some but less than full credentials to access the service, such as a less complex passcode like a four digit Personal Identification Number. Grigg ¶ 0093. If full authentication credentials (i.e., standard credentials normally required to access the service) comprise a user ID, passcode and identification of a predetermined site key, partial credentials may be limited to user ID or the passcode or a less complex passcode. Grigg ¶ 0068.); transmitting, to the user device, a request for information related to the aspect of the user credential (in response to determining the authentication requirements, the user is requested to provide the determined authentication requirements. Grigg ¶ 0011.); receiving, from the user device, information related to the aspect of the user credential [that was stored in the electronic wallet application executing on the user device] (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011.), and in response to determining that the aspect of the user credential has been satisfied, granting access to the service (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011.).  
Grigg does not disclose: wherein a plurality of user credentials issued by one or more credential issuing devices are stored in an electronic wallet application executing on the user device; a plurality of user credentials stored in the electronic wallet application executing on the user device; receiving information from the electronic wallet application executing on the user device.
However, Brudnicki does disclose: wherein a plurality of user credentials issued by one or more credential issuing devices are stored in an electronic wallet application executing on the user device (portable communication device contains an electronic wallet application used to store a plurality of credentials. Brudnicki ¶¶ 0040–0041.); a plurality of user credentials stored in the electronic wallet application executing on the user device (portable communication device contains an electronic wallet application used to store a plurality of credentials. Brudnicki ¶¶ 0040–0041.); receiving information from the electronic wallet application executing on the user device (based upon user’s preset preferences the application determined which credential to use for the transaction. Brudnicki ¶¶ 0010, 0067, and 0069.); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with storing a plurality of user credentials in a user device app-based electronic wallet based upon the teachings of Brudnicki. The motivation being the ease and security to facilitate electronic user transactions. Brudnicki ¶ 0003.
Grigg in view of Brudnicki does not disclose: wherein the information has been signed using a key associated with the user device; verifying the key used to sign the information by the user device; in response to verifying the key used to sign the information, determining whether the aspect of the user credential has been satisfied based on the received information.
However, Fitch does disclose: wherein the information has been signed using a key associated with the user device (a client device signs a request using a key. Fitch ¶ 0012. The request includes a client token that establishes the user identity. Fitch ¶ 0012.); verifying the key used to sign the information by the user device (the recipient uses the stored shared secret to authenticate the identity of the sender. Fitch ¶ 0012.); in response to verifying the key used to sign the information, determining whether the aspect of the user credential has been satisfied based on the received information (the received token can be decrypted to provide identity information from the request. Fitch ¶ 0026.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with sharing credential information protected by signing shared credentials with a key associated with the sending device based upon the teachings of Fitch. The motivation being to protect the communication of shared authentication information and verify the parties involved in the communication. Fitch ¶ 0002.
Regarding claims 2, 9, and 16, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively, further comprising inhibiting access to the service in response to determining that the aspect of the user credential has not been satisfied (the user is provided access to the service in response to the user providing the determined authentication requirements/credentials. Grigg ¶ 0011. If the user is provided access contingent on the user providing appropriate credentials, not satisfying this requirement would result in the user being inhibited from access.).

Claims 3, 10, 17 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Gennermann (US 2017/0096123 A1, published Apr. 6, 2017).
Regarding claims 3, 10, and 17, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein granting access to the service comprises actuating a lock to grant access to a location.
However, Gennermann does disclose: wherein granting access to the service comprises actuating a lock to grant access to a location (access control by means of verification of identity applied to the vehicle door unlocking. Gennermann ¶¶ 0047 and 0050.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with granting access to service being actuating a lock to access a location based upon the teachings of Gennermann. The motivation being to allow for electronic ID transmission and verification for vehicle keyless entry. Gennermann ¶ 0003.

Claims 4, 11, 18 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Kote (US 2017/0300901 A1, published Oct. 19, 2017).
Regarding claims 4, 11, and 18, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8 and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein verifying the key used to sign the information comprises querying an auditable ledger.
However, Kote does disclose: wherein verifying the key used to sign the information comprises querying an auditable ledger (public ledger-based authentication of the generated user identification-based key. Kote ¶ 0017.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with a system for authenticating an issued personal key based upon the logging of the key in a public ledger based upon the teachings of Kote. The motivation being to incorporate a public ledger for authentication in an online or mobile payment system. Kote ¶ 0001.

Claims 5, 12, 19 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Gudorf (US 2006/0259778 A1, published Nov. 16, 2006).
Regarding claims 5, 12, and 19, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein the aspect of the user credential is an age of a user of the user device.
However, Gudorf does disclose: wherein the aspect of the user credential is an age of a user of the user device (providing age data in response to the request for the age data of the user. Gudorf ¶ 0007.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with selected an aspect of the user credential being an age of the user based upon the teachings of Gudorf. The motivation being to control permission to provide information to a user to ensure a child is older than a particular age. Gudorf ¶ 0007.

Claims 6–7, 13–14, 20–21 rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Brudnicki in view of Fitch in view of Atzmony (US 7,945,776 B1, issued May 17, 2011).
Regarding claims 6, 13, and 20, Grigg in view of Brudnicki in view of Fitch discloses the limitations of claims 1, 8, and 15, respectively. Grigg in view of Brudnicki in view of Fitch does not disclose: wherein the information related to the aspect of the user credential received from the user device comprises a portion of a user credential issued to the user device by a second user device.
However, Atzmony does disclose: wherein the information related to the aspect of the user credential received from the user device comprises a portion of a user credential issued to the user device by a second user device (receiving an encrypted passphrase comprising separate portions with a one-way encoded portion used to match with the second portion to determine validity. Atzmony 2:20–48.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the determining of the level of partial access credentials required based upon an assessed authentication level from an assessment of the state of the user device of Grigg with a user credential comprises a portion of a user credential issued by a second device based upon the teachings of Atzmony. The motivation being to providing additional security to exchanged credentials to protect against the theft of an encryption key. Atzmony 2:1–11.
Regarding claims 7, 14, and 21, Grigg in view of Brudnicki in view of Fitch in view of Atzmony discloses the limitations of claims 6, 13, and 20, respectively, wherein the portion of the user credential comprises permission for a user of the user device to access a location specified by the second user device (the passphrase is generated by a second device and issued for the purpose of access to a location being a specific storage device. Atzmony 11:3–14.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494